UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
JESSIE JAMES DUPLANTIS #318660 CASE NO. 6:17-CV-01558 SEC P
VERSUS JUDGE ROBERT R. SUMMERHAYS
DARREL VANNOY MAGISTRATE JUDGE HANNA
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein and supplemented by this Court’s previous Ruling on Objections, after an
independent review of the record, upon determining that the findings are correct under the
applicable law, and considering the objections to the Report and Recommendation in the record;

IT IS ORDERED, ADJUDGED AND DECREED THAT the petition for writ of habeas

corpus [Doc. No. 1] be DISMISSED WITH PREJUDICE.

(Oy
THUS DONE in Chambers on this of Septemb g
. \ UX = “
° VAIN pe |

 
     
  

~ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT JUDGE

 
